Citation Nr: 1020549	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  06-08 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cerebral vascular accident (CVA) as secondary to diabetes 
mellitus, type II.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a right shoulder disorder.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel
INTRODUCTION

The Veteran had active military duty from May 1968 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  By rating decision dated September 
2004 the RO, in pertinent part, denied the Veteran's claims 
for service connection for residuals of CVA as secondary 
diabetes mellitus, type II, and entitlement to a TDIU, and 
deferred the issue of entitlement to compensation under 
38 U.S.C.A. § 1151 for a right shoulder disorder.  By rating 
decision dated December 2004 the RO denied the Veteran's 
claim for entitlement to compensation under 38 U.S.C.A. 
§ 1151 for a right shoulder disorder, and continued the 
denial for entitlement to a TDIU.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, he has 
residuals of CVA that are related to his service-connected 
diabetes mellitus.

2.  The Veteran does not have additional right shoulder 
disability attributable to carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA, or due to an event not reasonably 
foreseeable.

3.  The Veteran is service-connected for diabetes mellitus, 
rated at 20 percent and peripheral neuropathy and 
onychomycosis of each extremity, rated at 10 percent each.  
He has indicated that he completed high school, has work 
experience as a foreman and in construction, and last worked 
in September 2001. 

4.  The Veteran's service-connected disabilities do not 
prevent him from securing or following a substantially 
gainful occupation.  




CONCLUSIONS OF LAW

1.  Residuals of CVA are proximately due to or the result of 
service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2009).

2.  The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a right 
shoulder disorder are not met.  38 U.S.C.A. §§ 1151, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.361 (2009).

3.  The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.15, 
4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2009).

The notice requirements were met in this case by letters sent 
to the Veteran in October 2003, March 2004, November 2004 and 
February 2005.  Those letters advised the Veteran of the 
information necessary to substantiate his claims, and of his 
and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  

With respect to the claim for service connection for 
residuals of CVA as secondary to diabetes mellitus, type II, 
the claim is being granted, therefore, without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied (See 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009)), 
the Board finds that no undue prejudice to the Veteran is 
evident by the disposition by the Board herein, as the grant 
of service connection is a complete grant of the benefits 
sought on appeal.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997); see also Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997) (where appealed claim for service connection is 
granted, further appellate-level review is terminated as the 
Board does not retain appellate jurisdiction over additional 
elements of claim: original disability rating and effective 
date).

The Board notes that in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court held that, upon receipt of an 
application for a service-connection claim,  38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In regard to the Veteran's claim for compensation for a right 
shoulder disorder under 38 U.S.C.A. § 1151, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the Veteran's 
claim, such error was harmless given that the claim is being 
denied, and no rating or effective date will be assigned.  
Additionally, as the Board is granting the claim for service 
connection for residuals of CVA, the agency of original 
jurisdiction will be responsible for addressing any notice 
defect with respect to the rating and effective date elements 
when effectuating the award.  Therefore, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).

With respect to the timing of the notice sent to the Veteran, 
some of the VCAA notice requirements were met subsequent to 
the initial adjudication and did not comply with the 
requirement that the notice must precede the adjudication.  
However, defects as to the timeliness of the statutory and 
regulatory notice are rendered moot because the Veteran's 
claims on appeal have been fully developed and re-adjudicated 
by the RO after notice was provided.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Moreover, VA has a duty to assist the Veteran in the 
development of his claims.  This duty includes assisting him 
in the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  

The Board finds that VA has done everything reasonably 
possible to assist the Veteran with respect to his claims for 
benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) 
and 38 C.F.R. § 3.159(c) (2009).  Service treatment records 
and service medical examinations have been associated with 
the claims folder.  VA and private treatment records and 
radiology reports have been secured.  The Veteran was given a 
VA examination in relation to his claim in June 2004, 
September 2004 and October 2004.  In an August 2007 written 
statement the Veteran noted that another MRI [magnetic 
resonance imaging] was taken of his right shoulder, which 
shows a worsening of the disorder.  The MRI to which the 
Veteran refers has not been associated with the claims folder 
and the Board is of the opinion that such record it is not 
relevant to the issue of whether the Veteran is entitled to 
compensation for a right shoulder disorder due to the claimed 
negligence on the part of VA.  No reasonable possibility 
exists that acquisition of such record would aid in 
substantiating the Veteran's claim.  Under such 
circumstances, VA's duty to assist the Veteran is not 
triggered.  See 38 U.S.C.A. § 5103A(a)(2).  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
his claims.  See Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  See also Quartuccio, supra.  

II.  Service Connection for Residuals of CVA Secondary 
Diabetes Mellitus

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Service connection is also 
warranted when a service-connected disability aggravates a 
non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 
439 (1995).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  A service connection 
claim must be accompanied by evidence which establishes that 
the claimant currently has the claimed disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a). When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran essentially contends that he suffers from 
residuals of CVA secondary to his service-connected diabetes 
mellitus, type II.  The medical evidence of record shows that 
the Veteran had a stroke in June 2003.  Initially there was 
an acute onset of left-sided weakness and an MRI scan showed 
an acute infarct in the pons.  He was admitted to the 
rehabilitation unit of the hospital where he made significant 
improvement.  Subsequent to his discharge from the hospital, 
private physical therapy records show he had CVA with gait 
abnormality.

A VA neurological disorders examination conducted in June 
2004 revealed the Veteran was alert and oriented and 
concentration was fairly intact.  He had 5/5 strength in the 
upper and lower extremities, there was no drift.  However, 
his gait was antalgic appearing and he had difficulty with 
tandem.  The examiner noted that, relating to the stroke, the 
Veteran reported that he had had weakness of his face, arm 
and leg.  He also reported that he had had no difficulty with 
speaking other than slurred speech.  It was noted that he may 
have recurrence of the weakness, which is fairly mild when he 
is fatigued and overheated.  The examiner opined that it is 
as likely as not that the Veteran's diabetes did contribute 
somewhat to his stroke.  He further commented that patients 
with diabetes do have an increased risk of stroke.  The 
examiner noted that the Veteran seemed to have very minor 
deficits at that time.  

Subsequent to the examination described above, another VA 
examination by a different VA examiner was conducted on the 
same day in June 2004.  It revealed the Veteran had a normal 
gait.  Deep tendon reflexes were normal and symmetrical in 
all four extremities.  There was mild restored weakness in 
the left lower extremities.  The examiner opined that 
diabetes type II may have contributed to the Veteran's CVA 
along with other etiologies like hypertension and 
dyslipidemia.  It was added that he seemed to have very minor 
deficits at this time.  

Though the Veteran did not exhibit significant residuals of 
the CVA on the most recent neurological work-up, he did 
manifest symptoms of a stroke immediately following the 
incident and required physical therapy for treatment.  
However, the requirement of a current disability, for 
purposes of service connection analysis, are satisfied.  In 
so finding, the Board calls attention to McLain v. Nicholson, 
21 Vet. App. 319 (2007).  In McLain, the Court held that the 
requirement that a claimant have a current disability before 
service connection may be awarded for that disability is also 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if no disability is present at 
the time of the claim's adjudication.  Thus, based on McLain, 
current residuals of CVA are shown, and service connection 
for CVA secondary to diabetes mellitus type II is warranted.  
See 38 U.S.C.A. § 5107 (West 2002).

III.  Compensation Under 38 U.S.C.A. § 1151 for a Right 
Shoulder Disorder

The Veteran contends that VA failed to take the proper course 
of action to timely diagnose and properly treat a rotator 
cuff tear of the right shoulder and in effect argues this 
resulted in a worsening of the right shoulder, which 
constitutes qualifying additional disability under 38 
U.S.C.A. § 1151.  Specifically, he states that while he was 
an inpatient in the psychiatric ward at a VA hospital in 
September 2001 he complained of pain in his right shoulder.  
He was seen by a representative from physical therapy who 
confirmed that he had tightness in the right shoulder and 
neck and ordered numerous x-rays.  He states that he received 
physical therapy for arthritic pain (which was diagnosed) and 
he actually had a torn rotator cuff.

Under 38 U.S.C.A. § 1151 (West 2002), compensation shall be 
awarded for a qualifying additional disability in the same 
manner as if such disability were service-connected.  A 
disability is considered a qualifying additional disability 
if it was not the result of the Veteran's willful misconduct 
and (1) the disability was caused by hospital care, medical 
or surgical treatment, or examination furnished the Veteran 
under any law administered by VA, and (2) the proximate cause 
of the disability was (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the Veteran's additional disability or death. 
Merely showing that the Veteran received care, treatment, or 
examination and that he has an additional disability or died 
does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  
The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused the Veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused his additional disability or death; and (i) that VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider; or (ii) VA furnished 
the hospital care, medical or surgical treatment, or 
examination without the Veteran's or, in appropriate cases, 
the Veteran's representative's informed consent.  38 C.F.R. § 
3.361(d)(1).

To determine whether there was informed consent, VA will 
consider whether the health care providers substantially 
complied with the requirements of section 17.32 of this 
chapter.  Minor deviations from the requirements of section 
17.32 of this chapter that are immaterial under the 
circumstances of a case will not defeat a finding of informed 
consent.  Consent may be express (i.e., given orally or in 
writing) or implied under the circumstances specified in 
section 17.32(b) of this chapter, as in emergency situations.  
Id.

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

In this instance, VA physical medicine and rehabilitation 
occupational therapy consult notes of September 2001 reveal 
the Veteran was seen for right shoulder pain, with no 
etiology, and advice on exercises.  Assessment of the right 
shoulder revealed flexion and abduction within functional 
limits.  Fine motor coordination of the right upper extremity 
was slightly impaired; gross motor coordination of the right 
upper extremity was within functional limits.  Sensation of 
the right upper extremity was intact.  The Veteran reported a 
pain level of 7/10 upon evaluation.  X-rays taken showed 
there was mild narrowing of the glenohumeral joint.  Mild to 
moderate acromioclavicular (AC) joint hypertrophic changes 
were identified.  Soft tissues were unremarkable.  The 
impression was mild degenerative changes of the glenohumeral 
joint and mild to moderate acromioclavicular joint 
hypertrophic changes.  X-rays taken in July 2002 reveals the 
right shoulder was stable with degenerative changes of the 
humeral head and acromion and at the acromioclavicular joint.  
It was noted that these may be posttraumatic in etiology.  
The impression was stable degenerative changes of the right 
shoulder, with extensive osteophyte formation at the acromion 
and humeral head.  Probable rotator cuff arthropathy of the 
left shoulder was noted.

In August 2002 the Veteran was seen by VA occupational 
therapy services to address bilateral adhesive capsulitis.  
He reported a pain level of 10/10 in both shoulders, but, it 
was noted that he demonstrated no pain behaviors during 
movements of the arms.  An MRI of the right shoulder in March 
2003 revealed large full thickness tear of the rotator cuff 
with retraction of the musculotendinous junction of the 
supraspinatus, degenerative hypertrophic change of the AC 
joint and large joint effusion with fluid in the subacromial 
deltoid burs and within the bicipital tendon sheath.  

In a written statement, received by the RO in July 2004 the 
Veteran stated, that in June 2003 he was told by a VA surgeon 
that too much time had passed to fix his shoulder.  In 
October 2004 the Veteran underwent VA examination for an 
evaluation of his right shoulder and to address the issue of 
whether medical neglect was present in the treatment of his 
right shoulder.  The examiner noted review of the claims 
folder.  He provided diagnoses of rotator cuff tear by 
history with only mild to moderate symptomatology and 
acromioclavicular joint degenerative arthritis with mild 
symptomatology.  The examiner noted that he feels that as far 
as the Veteran's treatment of the right shoulder, the pain 
that he had was initially treated with plain x-rays and 
physical therapy which is the normal procedure for a person 
with moderate shoulder difficulty.  He noted that the Veteran 
finally had an MRI and definite diagnosis of rotator cuff 
involvement was made.  He stated that often an MRI is not 
done immediately but is done only for protracted 
symptomatology of a patient.  Often this is done if surgery 
is indicated also and at first, this was not a consideration 
with the Veteran.  It was the examiner's opinion that there 
was no neglect as far as the treatment was concerned and even 
when the MRI was done, no surgery was performed.  The 
treatment and surgery was done largely on the basis of 
physical examination of the Veteran and the degree of 
difficulty he was having at that time.  The final decision 
was that the lesion that was found on the MRI was not felt to 
be of the type that the surgery would help the Veteran.  The 
examiner reiterated his opinion that he did not think that 
there was neglect in treatment of the Veteran's right 
shoulder.

Compensation may not be awarded under 38 U.S.C.A. § 1151 
unless the Veteran has a qualifying additional disability 
that was caused by VA hospital care, medical or surgical 
treatment, or examination by VA.  As to the causation 
requirement, hospital care, medical or surgical treatment, or 
examination cannot cause the continuance or natural progress 
of a disease or injury for which the care, treatment, or 
examination was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress. 38 C.F.R. § 
3.361(c)(2).  Thus, if the evidence does not show that VA 
failed to timely diagnose and properly treat the disease or 
injury, the claim must fail.

The Veteran contends VA failed to timely diagnose his right 
shoulder disorder and argues that the tear of the rotator 
cuff of the right shoulder was initially present as evident 
by his continued complaints of pain of the right shoulder and 
should have been recognized as such.  VA medical records show 
initial x-ray findings of mild degenerative changes of the 
glenohumeral joint and mild to moderate acromioclavicular 
joint hypertrophic changes in September 2001.  The Veteran 
was successfully treated through occupational therapy 
services, and there was no assessment of a tear of the 
rotator cuff on x-ray examination in July 2002 and when he 
was seen in late August 2002.  

Although MRI in March 2003 revealed a large full thickness 
tear of the rotator cuff of the right shoulder, VA examiner 
who reviewed the entire record in October 2004 stated 
specifically that x-rays and physical therapy initially 
administered upon the Veteran's complaints of right shoulder 
pain was normal procedure for a person with moderate shoulder 
difficulty, such as with the Veteran at that time.  The 
examiner opined that there was no neglect on the part of VA 
as far as the initial treatment is concerned.  It was not 
shown that additional disability resulted from treatment or 
lack thereof.  A fair reading of the October 2004 opinion is 
that conservative treatment initiated by VA was proper and 
though a subsequent MRI revealed more serious disability than 
first suspected, additional disability did not result from 
treatment or lack thereof and the treatment rendered by VA 
was proper under the circumstances.

The Board is left with the Veteran's assertions that VA 
failed to timely diagnose his right shoulder disorder causing 
additional disability.  The record does not show, nor does 
the Veteran contend, that he has specialized education, 
training, or experience that would qualify him to provide an 
opinion on this matter.  A lay person such as the Veteran is 
not competent to opine on medical matters such as diagnoses, 
etiology, or proper treatment of medical disorders, and his 
opinion on such matters are therefore entitled to no weight 
of probative value.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
Here, the diagnosis and treatment protocol for a disorder of 
the shoulder clearly requires medical knowledge that the 
Veteran is not shown to have; thus the Veteran is not 
competent (i.e., professionally qualified) to offer an 
opinion as to its presence or proper treatment.  The Board 
has also considered the Veteran's statement that he was told 
by a VA surgeon that too much time had passed to fix his 
shoulder and find this to be hearsay medical evidence, which 
when transmitted by a layperson, is of limited probative 
value.  The connection between what a physician said and 
layperson's account of what he purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for compensation under 38 U.S.C.A. § 1151 for a right 
shoulder disorder.  As explained above, the Veteran's belief 
that VA failed to timely diagnose and treat his right 
shoulder disorder cannot be accorded any probative weight.  
Further, a VA examiner has reviewed the record and is of the 
opinion that VA's diagnosis and treatment of the Veteran's 
right shoulder was timely and proper, and this opinion is 
uncontradicted by any other competent evidence of record.  

Accordingly, the Board finds that the greater weight of the 
evidence is against the claim.  As the preponderance of the 
evidence is against the claim, the benefit-of the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); see Gilbert, 1 Vet. App. at 49.

IV.  Entitlement to a TDIU

The Veteran is also seeking a TDIU.  Total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2009).  If the total rating 
is based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  38 
C.F.R. § 3.341 (2009).  In evaluating total disability, full 
consideration must be given to unusual physical or mental 
effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2009).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the Veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the Veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  In cases were 
the schedular criteria are not met, an extraschedular rating 
is for consideration.  38 C.F.R. § 3.321.

The record reflects that the Veteran does not meet the 
schedular criteria for an award of TDIU, as set forth under 
38 C.F.R. § 4.16(a).  Service connection is currently in 
effect for diabetes mellitus, type II (20%) and diabetic 
peripheral neuropathy of each extremity, with onychomycosis, 
each assigned separate 10% ratings, for a combined evaluation 
of 50 percent.  The service-connected residuals of CVA have 
not yet been rated, but, as discussed earlier, they are not 
shown to result in significant disability.  

The Veteran fails to meet the schedular criteria for a TDIU, 
but even assuming without conceding that he will meet the 
schedular criteria when a rating is assigned for residuals of 
CVA, it still must be shown that the Veteran is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disability to be rated totally 
disabled.  See 38 C.F.R. § 4.16.  

According to his TDIU application, received in March 2004, 
the earliest date the Veteran's diabetes and neuropathy 
affected full-time employment and he became too disabled to 
work was in September 2001.  It was also noted in the 
application that he last worked full-time in April 1999.  His 
occupation in 1999 was underground foreman for a 
communications company.  During a VA examination in October 
2004 he reported that he worked with underground cables for 
approximately twenty-one years.  Evidence of record also 
shows that the Veteran worked for about four years from 1997 
to 2001 as a construction handyman.

To prevail on a TDIU claim the sole fact that the Veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  The assignment of a rating evaluation is itself 
recognition of industrial impairment.  Therefore, the 
question now presented is whether the Veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose, 4 Vet. App. at 363.

The medical evidence of records does not support the 
Veteran's contention that he is unemployable.  Although he 
indicated in his application for TDIU that he last worked 
full-time in April 1999 and that in September 2001 he became 
too disabled to work due to his service-connected diabetes 
and neuropathy, at a June 2004 VA examination he reported 
that he does not take anything for the discomfort of the 
numbness in his feet because it does not seem to bother him 
that much, and it does not limit him from work.  It was also 
noted in that examination report that the Veteran was not 
currently working because of chronic low back pain and gout.  
In addition, in an October 2006 VA Medical Center physical 
medicine and rehabilitation consult note, it was noted that 
the Veteran's pain increased after working seven to eight 
hours.  It was noted that he works full-time in demolition. 

On review of all evidence of record, the Board finds that the 
Veteran is not entitled to a TDIU.  The overall evidence of 
record does not support a finding that the Veteran has been 
rendered unable to secure or follow a substantially gainful 
occupation by reason of his service-connected disabilities.  
The Veteran has employment experience as a foreman for a 
communication/cable company.  It is not unreasonable for the 
Board to conclude that he is not precluded from participating 
in some form of employment utilizing his prior work 
experience.  The Board finds that in this case, the 
circumstances, apart from advancing age and any nonservice-
connected disability, do not justify a total rating based 
upon individual unemployability based on the Veteran's 
diabetes, residuals of CVA and neuropathy.  The Veteran has 
not been advised to restrict his activities due to his 
diabetes mellitus, which is a factor for a higher rating than 
currently assigned for this disability.  See 38 C.F.R. 
§ 4.120, Diagnostic Code 7913 (2009).  The residuals of CVA 
and peripheral neuropathy with onychomycosis are relatively 
mild and do not represent significant employment handicaps.  
Though the representative has requested for an examination to 
determine whether service-connected disability precludes 
employment, the evidence does not suggest service-connected 
disability of such severity that further examination would 
benefit the claimant.  Furthermore, evidence also suggests 
that the Veteran has continued to work even after claiming 
that his service-connected disability rendered him unable to 
work.  Thus, the criteria for establishing a TDIU are not 
met.  


ORDER

Service connection for residuals of CVA as secondary to 
diabetes mellitus, type II is granted.

Compensation under the provisions of 38 U.S.C.A. § 1151 for a 
right shoulder disorder is denied.

Entitlement to a TDIU is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


